FILED
                            NOT FOR PUBLICATION
                                                                            SEP 01 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


BRUCE L. EDGINTON,                               No. 14-55237

               Plaintiff - Appellant,            D.C. No. 5:12-cv-02195-JSL

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     J. Spencer Letts, District Judge, Presiding

                            Submitted August 26, 2015 **

Before:        LEAVY, GRABER, and OWENS, Circuit Judges.

      Bruce L. Edginton appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Edginton’s applications for disability

insurance and supplemental security income under Titles II and XVI of the Social


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Security Act. Edginton alleged disability due to back problems, pain disorder, and

bipolar disorder. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and affirm.

      1. Substantial evidence supports the administrative law judge’s (“ALJ’s”)

decision to rely on the vocational expert’s analysis of the job market. First, the

ALJ properly relied on the vocational expert’s expertise to explain complex

vocational issues. See 20 C.F.R. § 404.1566(e); Bayliss v. Barnhart, 427 F.3d
1211, 1217-18 (9th Cir. 2005) (holding that an ALJ may rely on the vocational

expert’s testimony regarding number of relevant jobs). Second, the vocational

expert reasonably opined that Edginton’s alternative job calculation was not

correct, and the ALJ was within his discretion to credit the expert’s conclusions.

See Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007) (holding that an ALJ is

responsible for resolving conflicts). Finally, the ALJ allowed Edginton’s attorney

the opportunity to respond by leaving the record open for Edginton to submit

additional evidence. See Tidwell v. Apfel, 161 F.3d 599, 602 (9th Cir. 1999)

(holding that an ALJ satisfies the duty to develop the record by leaving the record

open after a hearing). Accordingly, substantial evidence supports the ALJ’s

adoption of the vocational expert’s testimony.




                                           2
      2. The ALJ provided a specific, clear, and convincing reason for finding

Edginton’s descriptions of his symptoms less than fully credible. The ALJ

reasonably concluded that Edginton’s treatment for his back condition was

“routine and conservative” and not the treatment expected for an individual

suffering from the disabling symptoms that Edginton described. Edginton was

generally treated with medications and an electronic transcutaneous electrical nerve

stimulation unit for his condition. The ALJ properly identified Edginton’s

conservative treatment for his alleged disabling pain as a specific, clear, and

convincing reason for doubting Edginton’s credibility concerning the intensity of

the pain. See Parra, 481 F.3d at 751 (stating that evidence of conservative

treatment may be “sufficient to discount a claimant’s testimony regarding severity

of an impairment”).

        Accordingly, substantial evidence supports the ALJ’s determination that

Edginton was not disabled within the meaning of the Social Security Act.

      AFFIRMED.




                                           3